Title: From George Washington to William Livingston, 7 December 1778
From: Washington, George
To: Livingston, William


  
    Dear Sir
    Paramus [N.J.] 7th Decemr 1778
  
I returned to this place from Elizabeth Town upon hearing that the Enemy had gone up the North River in considerable force. Their ships proceeded as far as King’s ferry at which place they landed a few men and burnt a small House upon the Wharf. The Boats and stores of every kind had been removed upon the first appearance of the ships. I do not know what was their true design; but they yesterday fell down again; without making any further attempts.
I have information thro’ a Channel which has seldom deceived me, that the enemy shortly intend to make a forage upon the Monmouth Coast. The distance of any Continental troops from that quarter, and the necessity which they are under of employing every moment in providing covering for the Winter obliges me to desire your Excelly to give orders to the Militia in that County to remove the stock near the Coast, and to have a particular Regard to the Houses of the disaffected, who always have previous notice of the designs of the Enemy and lay up stores of provision that they may be at hand when they make a descent. By doing this they screen themselves from the charge of having voluntarily contributed—I shall set out tomorrow for Middle Brook at which place I shall be happy to receive your Excellency’s favs. I am &c.
